          Case 1:19-cv-02826-KBJ Document 55 Filed 01/13/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

________________________________________________
                                                )
STATE OF CALIFORNIA, et al.,                    )
                                                )
      Plaintiffs,                               )
                                                )                   No. 1:19-cv-2826-KBJ
                  v.                            )                   and consolidated cases
                                                )
ELAINE L. CHAO, et al.,                         )
                                                )
      Defendants.                               )
________________________________________________)


                    MOTION TO EXTEND DEADLINE TO RESPOND

       Defendants respectfully move to extend the deadline to respond to the Complaint filed by

Plaintiffs South Coast Air Quality Management District, Bay Area Air Quality Management

District, and Sacramento Air Quality Management District (the “Air District Plaintiffs”), No.

1:19-cv-03436, and to the Intervenor Complaint filed by the National Coalition for Advanced

Transportation (“NCAT”), until 30 days after resolution of Defendants’ motion to dismiss or

transfer in these consolidated cases.1 Under Federal Rule of Civil Procedure 6(b)(1), the Court

may extend these deadlines for good cause. The Court has discretion to determine when this

standard has been met. See, e.g., Jordan v. United States DOJ, 315 F. Supp. 3d 584, 594

(D.D.C. 2018).




1
 This is Defendants’ first request for an extension of this deadline. An extension of this deadline
will not impact any previous deadlines established by the Court.
          Case 1:19-cv-02826-KBJ Document 55 Filed 01/13/20 Page 2 of 4



        Defendants have conferred with the Air District Plaintiffs and NCAT. The Air District

Plaintiffs take no position on this motion. NCAT does not oppose the relief requested in this

motion.

        On September 20, 2019, and September 27, 2019, two sets of Plaintiffs filed Complaints

seeking judicial review of the Final Rule in this Court, in case numbers 19-cv-2826 and 19-cv-

2907. On October 15, 2019, Defendants served a motion to dismiss or transfer these cases to the

United States Court of Appeals for the District of Columbia Circuit due to lack of jurisdiction.

That motion is fully briefed and pending.

        The Air District Plaintiffs filed their Complaint on November 14, 2019, in case number

19-cv-3436. The deadline for Defendants to answer or otherwise respond to the Air District

Plaintiffs’ Complaint is January 21, 2020. On December 19, 2019, the Court granted NCAT’s

motion to intervene. NCAT filed its Intervenor Complaint in case number 19-cv-2826 that same

day, and Defendants’ deadline to answer or otherwise respond is no earlier than February 17,

2020.

        Judicial efficiency warrants extending the deadlines to respond to the Air District

Plaintiffs’ and NCAT’s Complaints. Defendants’ motion to dismiss or transfer argues that this

Court does not have jurisdiction to review the Final Rule because exclusive jurisdiction rests in

the D.C. Circuit. Because this motion was filed before the Air District Plaintiffs and NCAT filed

their respective Complaints, it is not explicitly directed toward their Complaints. However, all

three of the cases in this Court seeking judicial review of the Final Rule have now been

consolidated, and the resolution of the motion to dismiss or transfer is likely to be relevant to the

Air District Plaintiffs’ and NCAT’s Complaints. As a result, deferring any response to these

Complaints until 30 days after the Court rules on the motion to dismiss or transfer is the efficient



                                                  2
          Case 1:19-cv-02826-KBJ Document 55 Filed 01/13/20 Page 3 of 4



result, as it would avoid the need to submit a response that may soon be rendered duplicative or

moot.

        For the foregoing reasons the Court should extend the deadline for Defendants to respond

to the Air Quality District Plaintiffs’ and NCAT’s Complaints until 30 days after resolution of

Defendants’ motion to dismiss or transfer.




                                                    Respectfully submitted,

                                                 s/ Benjamin Carlisle
                                                 DANIEL R. DERTKE
Of Counsel:                                      BENJAMIN CARLISLE
JONATHAN C. MORRISON                                Environmental Defense Section
 Chief Counsel                                      U.S. Department of Justice
KERRY E. KOLODZIEJ                                  Box 7611
 Assistant Chief Counsel for Litigation and         Washington, D.C. 20004
    Enforcement                                     (202) 514-0994 (Dertke)
MICHAEL KUPPERSMITH                                 (202) 514-9771 (Carlisle)
 Trial Attorney                                     Daniel.dertke@usdoj.gov
                                                    Benjamin.carlisle@usdoj.gov
   Office of the Chief Counsel                      IA Bar #: 2889 (Dertke)
   National Highway Traffic Safety                  NY Bar #: 4734612 (Carlisle)
    Administration



JANUARY 13, 2020
90-5-2-4-21567




                                                3
          Case 1:19-cv-02826-KBJ Document 55 Filed 01/13/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 13th, 2020, I filed a copy of the foregoing Motion to

Extend Deadline to Respond with the Clerk of the Court for the United States District Court for

the District of Columbia by using the CM/ECF system. The participants in the case are

registered CM/ECF users and service of that notice will be accomplished by the CM/ECF

system.


                                                     s/ Benjamin Carlisle




                                              -A1-
